Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant's submission of amendment, dated 06/21/2021, Claims 1-3, 5, 6, 9-14, and 16-20 are pending, with claims 1, 9, and 16 being independent. Claims 4, 7, 8, and 15 have been cancelled. This communication is considered fully responsive and sets forth below:
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, 14 and 16-18   are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al US20180270022A1 in view of Peng et al US20200028618A1


Regarding claim 1, SUN et al US20180270022A1discloses an apparatus, comprising: 
one or more processors(see claim 25. An apparatus for wireless communication, comprising: at least one processor coupled to a memory) configured to: 
negotiate with a base station for respective mappings of multiple-input multiple- output (MIMO) layers to code words for use in retransmissions responsive to respective different scenarios in which a given number of code block groups (CBGs) are successfully received and a smaller number of CBGs are to be retransmitted[0052] discuss signaling exchange ( i.e. negotiation )between a base station 502 and a UE 504 in a communication system in which various features of the proposed methods may be utilized such as, for example, use of multiple HARQ processes per slot, That is, in addition to retransmission of failed CBGs, a new TB with new/additional data of a separate/different HARQ process is transmitted, the base station may transmit a set of CBGs as part of an initial transmission  to the UE, wherein the set of CBGs may be part of a transport block/codeword ([0067]),wherein an initial transmission, the base station may start with 2 TBs (e.g., TB0, TB1) associated with first HARQ process (e.g., HARQ ID=X) in a MIMO fashion, e.g., with a first MIMO transmission (i.e. a first number (MIMO) layers) , and wherein  the base station may retransmit the failed CBGs corresponding to the 2 TBs (associated with HARQ ID=X) with another one or more new/additional TBs (e.g., TB2, TB3) for new/additional data in a MIMO fashion, where the one or more new/additional TBs may be associated with a second HARQ process (e.g., HARQ ID=Y) different than the first HARQ process. For example, the failed subset of CBGs corresponding to the 2 TBs may be transmitted via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3([0058]), wherein the base station determine from the ACK/NACK feedback an indication of CBG is successfully decoded(i.e. first number of code block groups (CBGs)) and an indication which of  the CBG failed( i.e. second number of CBG) (i.e. first scenario )( see[0052]);

Examiner’s note: applicant state in his specification [0092] that multiple-input multiple-output (MIMO) layers is referred to as MIMO data streams),	

receive data in a first transmission subsequent to the negotiation, wherein the data is organized into at least three  CBGs that are transmitted using a first code word and a first number of multiple-input multiple-output (MIMO) layers [0067] discuss the base station may transmit a set of CBGs as part of an initial transmission to the UE, wherein the set of CBGs may be part of a transport block/codeword ,wherein the  initial transmission is  associated with first HARQ process (e.g., HARQ ID=X) in a MIMO fashion, e.g., with a first MIMO transmission (i.e. a first number (MIMO) layers)[(0058])  
detect occurrence of the first scenario based on successful reception of a first CBG and failure to decode multiple CBGs of the first code word [0067] discuss the base station may transmit a set of CBGs as part of an initial transmission to the UE .wherein the set of CBGs may be part of a transport block/codeword , wherein the base station may receive, from the UE, an ACK/NACK feedback indicating that a subset of CBGs of the set of transmitted CBGs failed to be decoded. For example, referring to FIG. 6, the base station may receive an ACK/NACK feedback from the UE  including information indicating the CBGs that were not properly decoded at the UE . For example, the information indicating which CBGs have not been properly decoded may be in the form of a CBG bitmap, wherein the UE may fail to decode 4 CBGs out of 12 CBG transmitted by the base station, the base station may determine from the CBG bitmap “111100010111” that the 5th, 6th, 7th and the 9th CBGs are not properly decoded and need to be retransmitted ([0063])

receive and decode,  based on the determination, the second code word using the set of multiple MIMO layers, wherein the set of multiple MIMO layers includes a second number of MIMO layers [0059] discuss The base station may then retransmit the subset of CBGs (associated with the first HARQ process) via a second MIMO transmission in a subframe along with one or more TBs corresponding to new data associated with a different (e.g., second) HARQ process, wherein the set of CBGs may be part of a transport block/codeword ((i.e. (The failed subset of CBGs along with one or more TB) teaches a second code word);
SUN does not explicitly disclose 
wherein a first mapping indicates a set of multiple MIMO layers for use in a retransmission code word responsive to a first scenario
determine, based on the detection, to use the first mapping in which the set of multiple MIMO layers is used for a second code word for a retransmission that includes the multiple 
Peng et al US20200028618A1 discloses wherein a first mapping indicates a set of multiple MIMO layers for use in a retransmission code word responsive to a first scenario ([0051]-[[0057] and [0003] discuss mapping rule is stipulated for a different quantity of codewords and a different quantity of layers (a quantity of layers) based on a multiple input multiple output (multiple input multiple output, MIMO) scheme. One codeword may correspond to one transport block (transport block, TB), wherein the TB corresponding to the data includes N CBGs, and layers required for transmission of the data are grouped into N layer groups, where each layer group includes one or more layers, and N is a positive integer[0077], wherein if one of the N CBGs needs to be retransmitted in the N CBGs,  wherein the CBG that needs to be retransmitted is separately and repeatedly mapped to layers included in M layer groups in the N layer groups wherein  M, 2≤M≤N )(see[0013]),

determine, based on the detection, to use the first mapping in which the set of multiple MIMO layers is used for a second code word for a retransmission that includes the multiple failed CBGs; a second number of MIMO layers  different than the first number of MIMO layers [0003] discuss One codeword may correspond to one transport block (transport block, TB), wherein the TB corresponding to the data includes N CBGs, and layers required for transmission of the data are grouped into N layer groups, where each layer group includes one or more layers, and N is a positive integer[0077], wherein if one of the N CBGs needs to be retransmitted in the N CBGs,  wherein the CBG that needs to be retransmitted ( i.e. second code word) is separately and repeatedly mapped to layers included in M layer groups in the N layer groups wherein  M, 2≤M≤N ( i.e. M layer groups (=the  second number of layers) is different from N layer groups (=the first number of MIMO layers)

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of SUN to  include wherein a first mapping indicates a set of multiple MIMO layers for use in a retransmission code word responsive to a first scenario, determine, based on the detection, to use the first mapping in which the set of multiple MIMO layers is used for a second code word for a retransmission that includes the multiple failed CBGs;  and a second number of MIMO layers  different than the first number of MIMO layers,as taught by Peng, in order to optimize transmission performance of an entire communications system ( Peng :see abstract).
 

Regarding claim 9, SUN et al US20180270022A1discloses a method, comprising: 
negotiating, by a base station with a mobile device, for a mapping of multiple-input multiple-output (MIMO) layers to code words for use in a retransmission responsive to a first scenario in which a first number of code block groups (CBGs) are successfully received and multiple  CBGs are to be retransmitted[0052] discuss signaling exchange ( i.e. negotiation )between a base station 502 and a UE 504 in a communication system in which various features of the proposed methods may be utilized such as, for example, use of multiple HARQ processes per slot, That is, in addition to retransmission of failed CBGs, a new TB with new/additional data of a separate/different HARQ process is transmitted, the base station may transmit a set of CBGs as part of an initial transmission  to the UE, wherein the set of CBGs may be part of a transport block/codeword ([0067]),wherein an initial transmission, the base station may start with 2 TBs (e.g., TB0, TB1) associated with first HARQ process (e.g., HARQ ID=X) in a MIMO fashion, e.g., with a first MIMO transmission (i.e. a first number (MIMO) layers) , and wherein  the base station may retransmit the failed CBGs corresponding to the 2 TBs (associated with HARQ ID=X) with another one or more new/additional TBs (e.g., TB2, TB3) for new/additional data in a MIMO fashion, where the one or more new/additional TBs may be associated with a second HARQ process (e.g., HARQ ID=Y) different than the first HARQ process. For example, the failed subset of CBGs corresponding to the 2 TBs may be transmitted via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3([0058]), wherein the base station determine from the ACK/NACK feedback an indication of CBG is successfully decoded(i.e. first number of code block groups (CBGs)) and an indication which of  the CBG failed( i.e. second number of CBG) (i.e. first scenario )( see[0052]);

Examiner’s note: applicant state in his specification [0092] that multiple-input multiple-output (MIMO) layers is referred to as MIMO data streams); 
transmitting data in a first transmission, wherein the data is organized into at least  three CBGs that are transmitted using a first code word and a first number of multiple-input multiple-output (MIMO) layers[0067] discuss the base station may transmit a set of CBGs as part of an initial transmission to the UE, wherein the set of CBGs may be part of a transport block/codeword ,wherein the  initial transmission is  associated with first HARQ process (e.g., HARQ ID=X) in a MIMO fashion, e.g., with a first MIMO transmission (i.e. a first number (MIMO) layers)[(0058])  ; 
multiple CBGs of the first code word [0067] discuss the base station may transmit a set of CBGs as part of an initial transmission to the UE .wherein the set of CBGs may be part of a transport block/codeword , wherein the base station may receive, from the UE, an ACK/NACK feedback indicating that a subset of CBGs of the set of transmitted CBGs failed to be decoded. For example, referring to FIG. 6, the base station may receive an ACK/NACK feedback from the UE  including information indicating the CBGs that were not properly decoded at the UE . For example, the information indicating which CBGs have not been properly decoded may be in the form of a CBG bitmap, wherein the UE may fail to decode 4 CBGs out of 12 CBG transmitted by the base station, the base station may determine from the CBG bitmap “111100010111” that the 5th, 6th, 7th and the 9th CBGs are not properly decoded and need to be retransmitted ([0063]), and 
transmitting, based on the determination, the second code word using the set of multiple MIMO layers, wherein the set of multiple MIMO layers includes a second, different number of 3MIMO layers [0059] discuss The base station may then retransmit the subset of CBGs (associated with the first HARQ process) via a second MIMO transmission in a subframe along with one or more TBs corresponding to new data associated with a different (e.g., second) HARQ process, wherein the set of CBGs may be part of a transport block/codeword ((i.e. (The failed subset of CBGs along with one or more TB) teaches a second code word);
SUN does not explicitly disclose 
determining , based on the detection, to use the mapping in which the set of multiple MIMO layers is used for a second code word for a retransmission that includes the multiple 
Peng et al US20200028618A1 discloses determining , based on the detection, to use the mapping in which the set of multiple MIMO layers is used for a second code word for a retransmission that includes the multiple failed CBGs; and a second number of MIMO layers  different than the first number of MIMO layers [0003] discuss One codeword may correspond to one transport block (transport block, TB), wherein the TB corresponding to the data includes N CBGs, and layers required for transmission of the data are grouped into N layer groups, where each layer group includes one or more layers, and N is a positive integer[0077], wherein if one of the N CBGs needs to be retransmitted in the N CBGs,  wherein the CBG that needs to be retransmitted ( i.e. second code word) is separately and repeatedly mapped to layers included in M layer groups in the N layer groups wherein  M, 2≤M≤N(see[0013]) ( i.e. M layer groups (=the  second number of layers) is different from N layer groups (=the first number of MIMO layers)

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of SUN to  include determining, based on the detection, to use the mapping in which the set of multiple MIMO layers is used for a second code word for a retransmission that includes the multiple failed CBGs;  and a second number of MIMO layers  different than the first number of MIMO layers,as taught by Peng, in order to optimize transmission performance of an entire communications system (Peng: see abstract).


Regarding claim 16, SUN et al US20180270022A1discloses a non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device [0025] discuss computer-readable media can comprise a random-access memory (RAM), store computer executable code in the form of instructions or data structures that can be accessed by a computer) to perform operations comprising: 
negotiating with a base station for a mapping of multiple-input multiple-output (MIMO) layers to code words for use in a retransmission responsive to a first scenario in which a first number of code block groups (CBGs) are successfully received and multiple  CBGs are to be retransmitted[0052] discuss signaling exchange ( i.e. negotiation )between a base station 502 and a UE 504 in a communication system in which various features of the proposed methods may be utilized such as, for example, use of multiple HARQ processes per slot, That is, in addition to retransmission of failed CBGs, a new TB with new/additional data of a separate/different HARQ process is transmitted, the base station may transmit a set of CBGs as part of an initial transmission  to the UE, wherein the set of CBGs may be part of a transport block/codeword ([0067]),wherein an initial transmission, the base station may start with 2 TBs (e.g., TB0, TB1) associated with first HARQ process (e.g., HARQ ID=X) in a MIMO fashion, e.g., with a first MIMO transmission (i.e. a first number (MIMO) layers) , and wherein  the base station may retransmit the failed CBGs corresponding to the 2 TBs (associated with HARQ ID=X) with another one or more new/additional TBs (e.g., TB2, TB3) for new/additional data in a MIMO fashion, where the one or more new/additional TBs may be associated with a second HARQ process (e.g., HARQ ID=Y) different than the first HARQ process. For example, the failed subset of CBGs corresponding to the 2 TBs may be transmitted via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3([0058]), wherein the base station determine from the ACK/NACK feedback an indication of CBG is successfully decoded(i.e. first number of code block groups (CBGs)) and an indication which of  the CBG failed( i.e. second number of CBG) (i.e. first scenario )( see[0052]);

Examiner’s note: applicant state in his specification [0092] that multiple-input multiple-output (MIMO) layers is referred to as MIMO data streams),; 

receiving data in a first transmission, wherein the data is organized into at least three CBGs that are transmitted using a first code word and a first number of multiple- input multiple-output (MIMO) layers[0067] discuss the base station may transmit a set of CBGs as part of an initial transmission to the UE, wherein the set of CBGs may be part of a transport block/codeword ,wherein the  initial transmission is  associated with first HARQ process (e.g., HARQ ID=X) in a MIMO fashion, e.g., with a first MIMO transmission (i.e. a first number (MIMO) layers)[(0058]),
4detecting occurrence of the first scenario based on successful reception of the first CBG and failure to decode multiple CBGs of the first code word [0067] discuss the base station may transmit a set of CBGs as part of an initial transmission to the UE .wherein the set of CBGs may be part of a transport block/codeword , wherein the base station may receive, from the UE, an ACK/NACK feedback indicating that a subset of CBGs of the set of transmitted CBGs failed to be decoded. For example, referring to FIG. 6, the base station may receive an ACK/NACK feedback from the UE including information indicating the CBGs that were not properly decoded at the UE . For example, the information indicating which CBGs have not been properly decoded may be in the form of a CBG bitmap, wherein the UE may fail to decode 4 CBGs out of 12 CBG transmitted by the base station, the base station may determine from the CBG bitmap “111100010111” that the 5th, 6th, 7th and the 9th CBGs are not properly decoded and need to be retransmitted ([0063])
receiving and decoding, based on the determination, the second code word using the set of multiple MIMO layers, wherein the set of multiple MIMO layers includes a second, different number of 3MIMO layers ([0059] discuss The base station may then retransmit the subset of CBGs (associated with the first HARQ process) via a second MIMO transmission in a subframe along with one or more TBs corresponding to new data associated with a different (e.g., second) HARQ process, wherein the set of CBGs may be part of a transport block/codeword ((i.e. (The failed subset of CBGs along with one or more TB) teaches a second code word);
SUN does not explicitly disclose determining, based on the detection, to use the mapping in which the set of multiple MIMO layers is used for a second code word for a retransmission that includes the multiple failed CBGs; and a second number of MIMO layers different than the first number of MIMO layers

Peng et al US20200028618A1 discloses determining, based on the detection, to use the mapping in which the set of multiple MIMO layers is used for a second code word for a retransmission that includes the multiple failed CBGs;  and a second number of MIMO layers  different than the first number of MIMO layers [0003] discuss One codeword may correspond to one transport block (transport block, TB), wherein the TB corresponding to the data includes N CBGs, and layers required for transmission of the data are grouped into N layer groups, where each layer group includes one or more layers, and N is a positive integer[0077], wherein if one of the N CBGs needs to be retransmitted in the N CBGs,  wherein the CBG that needs to be retransmitted ( i.e. second code word) is separately and repeatedly mapped to layers included in M layer groups in the N layer groups wherein  M, 2≤M≤N (see[0013])( i.e. M layer groups (=the  second number of layers) is different from N layer groups (=the first number of MIMO layers)

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of SUN to  include determining, based on the detection, to use the mapping in which the set of multiple MIMO layers is used for a second code word for a retransmission that includes the multiple failed CBGs;  and a second number of MIMO layers  different than the first number of MIMO layers,as taught by Peng, in order to optimize transmission performance of an entire communications system ( Peng :see abstract).

Regarding claim 2 and 17, the combination SUN and Peng discloses all the features with respect to the claims 1 and 16, respectively.
SUN further discloses wherein the one or more processors are further configured to transmit control data [0037] discuss UE to perform initial system access by sending The PUCCH carries uplink control information (UCI), such as scheduling requests ( i.e. control data), prior to receiving the second code word, indicating successful reception of the first CBG and failure to receive the multiple failed CBGs (fig. 6: step 612, and [0063] ) and  ( ([0058]-[0059] discuss at the receiving UE, the UE may fail to decode some CBGs corresponding to each of the 2 TBs and request retransmission of the CBGs that failed decoding. 

Regarding claim 3, 14 and 18, the combination SUN and Peng discloses all the features with respect to the claims 1, 9 and 16, respectively.							SUN further discloses wherein the second code word includes a CBG that is not a retransmission [0053] discuss the additional transport block may include CBGs corresponding to new data that was not in the initial (previous) transmission
 
  
Regarding claim 10, the combination SUN and Peng discloses all the features with respect to the claim 9.
SUN further discloses wherein the detection is based on a number of retransmitted CBGs (fig. 6: step 612 and 614, and [0063] discuss the UE fails to decode 4 CBGs of the initial transmission. For example, the UE 604 may determine that 4 CBGs out of 12 failed a CRC check. The UE may send an ACK/NACK feedback including a CBG mask/bitmap to ACK/NACK the decoded CBGs indicating which CBGs were successfully decoded and which failed decoding. The indication for failed CBGs may also convey that the UE needs the failed CBGs to be retransmitted. Wherein the CBG bitmap is shown as “111100010111” where 1 in the CBG bitmap indicates that the corresponding CBG is successfully decoded and 0 indicates that the corresponding CBG is not decoded and need to be retransmitted; the base station may determine from the CBG bitmap “111100010111” that the 5th, 6th, 7th and the 9th CBGs are not properly decoded and need to be retransmitted. Accordingly, the base station 602 may send a retransmission 614 with 4 CBGs (see fig. 6: step 614)).




Regarding claim 11, the combination SUN and Peng discloses all the features with respect to the claim 9.											SUN further discloses	transmitting the negotiated mapping in downlink control information[0052] discuss signaling exchange ( i.e. negotiation )between a base station 502 and a UE 504 in a communication system in which various features of the proposed methods may be utilized such as, for example, use of multiple HARQ processes per slot, That is, in addition to retransmission of failed CBGs, a new TB with new/additional data of a separate/different HARQ process is transmitted, wherein an initial transmission, the base station may start with 2 TBs (e.g., TB0, TB1) associated with first HARQ process (e.g., HARQ ID=X) in a MIMO fashion, e.g., with a first MIMO transmission (i.e. a first number (MIMO) layers) , and wherein  the base station may retransmit the failed CBGs corresponding to the 2 TBs (associated with HARQ ID=X) with another one or more new/additional TBs (e.g., TB2, TB3) for new/additional data in a MIMO fashion, where the one or more new/additional TBs may be associated with a second HARQ process (e.g., HARQ ID=Y) different than the first HARQ process. For example, the failed subset of CBGs corresponding to the 2 TBs may be transmitted via a second MIMO transmission (i.e. second number of MIMO layers) that may also include the CBGs of TB2 and TB3([0058]), wherein the base station determine from the ACK/NACK feedback an indication of CBG is successfully decoded(i.e. first number of code block groups (CBGs)) and an indication which of  the CBG failed( i.e. second number of CBG) (i.e. first scenario )( see[0052]);

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al US20180270022A1 in view of Peng et al US20200028618A1 in view of Tao et al US 20100115365 A1

Regarding claims 5, 12 and 19, the combination SUN and Peng discloses all the features with respect to the claims 1, 9 and 16, respectively.
SUN does not disclose wherein the second number of layers is smaller than the first number of layers and the retransmission uses a smaller number of resource elements than the first transmission.
Peng et al US20200028618A1 discloses the second number of layers is smaller than the first number of layers[0013] the CBG that needs to be retransmitted is …mapped to layers included in M layer groups(i.e. second number of layers)   in the N layer groups (i.e. first number of layers),wherein M is a positive integer and   2≤M≤N.					It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of SUN to the second number of layers is smaller than the first number of layers as taught by Peng, in order to optimize transmission performance of an entire communications system( Peng :abstract).
The combination of SUN and Peng does not disclose the retransmission uses a smaller number of resource elements than the first transmission.
Tao et al US 20100115365 A1 discloses the retransmission uses a smaller number of resource elements than the first transmission ([0036] a connection bandwidth granted (i.e. number of resource elements) for the retransmission may be smaller than the connection bandwidth granted for the first transmission…).
 (Tao [0025]).

Claims  6,13and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al US20180270022A1 in view of Peng et al US20200028618A1 in view of Park US 20120147833 A1 in view of Lohr et al US 20110223924 A1

Regarding claim 6,13and 20, he combination SUN and Peng discloses all the features with respect to the claims 1, 9 and 16, respectively.
The combination SUN and Peng does not disclose wherein the second number of layers is greater than the first number of layers and the retransmission uses a smaller number of symbols than the first transmission.
Park US 20120147833 A1 discloses wherein the second number of layers is greater than the first number of layers [0081] discusses the retransmission is using 4 layer which greater than 2 layer which has been used in the first transmission).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of SUN to wherein the second number of layers is greater than the first number of layers as taught by Park, in order to perform chase combining (Park [0082]).
The combination of SUN and Park does not disclose the retransmission uses a smaller number of symbols than the first transmission.
([0027] request only a small piece of information for the next retransmission (smaller number of code-bits/symbols than in previous transmission) to be transmitted …).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of the combination of SUN and Peng to the retransmission uses a smaller number of symbols than the first transmission as taught by Lohr, in order to  control the amount of information to be retransmitted(Lohr [0027]).
Response to Remarks/Arguments				
Applicant’s argument.
Applicant argued that the references cited does not teach or suggest "negotiate with a base station" for a " mapping [that] indicates a set of multiple MIMO layers for use in a retransmission code word responsive to a first scenario" as "is used for a second code word for a retransmission that includes [] multiple failed CBGs" as recited in amended claim 1.
Examiner’s answer:	
Examiner respectively disagree with the applicant for the following reasons
 Applicant defined
Sun discloses in [0052], the negotiation between the base station with the UE, the transmission a set a set of CBGs as part of an initial transmission is associated with a first MIMO transmission (i.e. a first number (MIMO) layers) and the failed subset of CBGs corresponding to the initial transmission may be transmitted via a second MIMO (i.e. second number of MIMO layers) (i.e. second number of MIMO layers) with another one or more new/additional TBs (e.g., TB2, TB3), further more Sun disclosesin [0067] discuss the set of CBGs may be part of a transport block/codeword
Thus Sun discloses "negotiate with a base station" for a " mapping [that] indicates a set of multiple MIMO layers for use in a retransmission code word responsive to a first scenario" as "is used for a second code word for a retransmission that includes  multiple failed CBGs" 
sun does not explicitly state first mapping
however, Peng et al US20200028618A1 discloses first mapping indicates a set of multiple MIMO layers for use in a retransmission code word responsive to a first scenario ([0003] discuss mapping rule is stipulated for a different quantity of codewords and a different quantity of layers (a quantity of layers) based on a multiple input multiple output (multiple input multiple output, MIMO) scheme. One codeword may correspond to one transport block (transport block, TB), wherein the TB corresponding to the data includes N CBGs, and layers required for transmission of the data are grouped into N layer groups ,where each layer group includes one or more layers, and N is a positive integer[0077], wherein if one of the N CBGs needs to be retransmitted in the N CBGs,  wherein the CBG that needs to be retransmitted is separately and repeatedly mapped to layers included in M layer groups in the N layer groups wherein  M, 2≤M≤N )( see[0013]).
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants. The other independent claims recite features analogous to those of Claim 1, the cited passages teach the other independent claims, as well .Furthermore, the cited passages teach dependent claims, as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ABDELTIF AJID/Examiner, Art Unit 2478

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478